Rev. 04/18) Case 2:19-cv-GOBB See ee Basen rand F5*" Ry 09/25/19
. TRANSCRIPT ORDER

t. YOUR NAME 2. EMAIL 3. PHONE NUMBER 4. DATE

Joseph R. Manning, Jr. adapracticegraup@manninglawoffice.com | 949-200-8755 9/25/2019

5. MAILING ADDRESS 6. CITY 7, STATE 8. ZIP CODE
20062 SW Birch St. Ste 200 Newport Beach CA 92660

9. CASE NUMBER & JUDGE DATES OF PROCEEDINGS
2:19-cv-00668-WBS-EFB William B. Schubb 11. FROM august 5, 2079 12. TO August 5, 2018

13. CASE NAME LOCATION OF PROCEEDINGS

Rosemary Garcia v. Mammoth Hospitality Management, LLC 14, CITY Sacramento 15. STATE California

16. ORDER FOR

Cc] APPEAL No. CI CRIMINAL ry CRIMINAL JUSTICE ACT C1 BANKRUPTCY

NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER (Specify

Docagh t hction Perec

17, TRANSCRIPT REQUESTED (Specify portion(s) and date(s} of proceeding(s) for which transcript is requested) You surest provide the name of the Reporter.

TRIAL DATE(S) REPORTER HEARINGS DATE(S) REPORTER
UNTIRE TRIAL OTHER (Specify Below)
¥ SELECTION
STATEMENTS
OSING ARGUMENTS

¥ INSTRUCTIONS
Hearing Motion Ta Remand G23A9 J. Coulthard

18. ORDER Area for Court

ADDITIONAL
COPIES

NO. OF COPIES
ORDINARY CI 1
NO. OF

CATEGORY (Includes Certified Copyto | FIRST COPY
Clerk for Recards ofthe Court)

NO.

COPIES

TIME
CERTIFICATION (19 & 20)
By signing . ] will pay all charges (deposi additional).

19. Ni

DA

CA,

 
